Exhibit 10.1





PINNACLE ENTERTAINMENT, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(2005 Equity and Performance Incentive Plan)


Pinnacle Entertainment, Inc. (the “Company”), pursuant to its 2005 Equity and
Performance Incentive Plan (the “Plan”), hereby grants to Grantee a restricted
stock unit award (“Award”). The Award is subject to the terms and conditions of
the Plan, this grant notice, the attached Restricted Stock Unit Award Agreement,
and the Grantee’s employment agreement (the “Employment Agreement”), which are
in all events the governing documents for the Award. The Award is an “Other
Stock Unit Award” under the Plan. The details of the Award are indicated below.




Grantee:
 
Date of Grant:
 
Covered Shares of Common Stock:
 
Vesting Date:
 













--------------------------------------------------------------------------------



RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (together with the above grant notice
(the “Grant Notice”), the “Agreement”) is made and entered into as of the date
set forth on the Grant Notice by and between the Company, and the individual
(the “Grantee”) set forth on the Grant Notice.
A.    Pursuant to the Pinnacle Entertainment, Inc. 2005 Equity and Performance
Incentive Plan (the “Plan”), the Compensation Committee (the “Committee”) has
determined that it is to the advantage and best interest of the Company to grant
to the Grantee this award of restricted stock units (the “Award”) covering the
number of shares of the Common Stock of the Company (the “Shares”) set forth on
the Grant Notice and in all respects subject to the terms, definitions and
provisions of the Plan, the Grant Notice, this Agreement, and the employment
agreement with the Company (the “Employment Agreement”), each of which is
incorporated herein by reference.
B.    Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings ascribed to them in the Employment Agreement or as set
forth in the Plan. In the event of a conflict, the terms of the Employment
Agreement shall control the interpretation of the meaning of the defined terms
used in this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:
1.Acceptance of Agreement. Grantee has reviewed the Plan and this Agreement, and
all provisions of the Plan and Agreement. By electronically accepting this Award
according to the instructions provided by the Company’s designated broker,
Grantee agrees that this electronic contract contains Grantee’s electronic
signature, which Grantee has executed with the intent to sign this Agreement,
and that this Award is granted under and governed by the terms and conditions of
the Plan and this Agreement. Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee on
questions relating to the Plan and this Agreement.


2.Grant of Award. The Award granted hereunder is an “Other Stock Unit Award”
under the Plan, and shall be subject to the terms and provisions of the Plan,
the Grant Notice, this Agreement, and the Employment Agreement. The Award shall
not be entitled to Dividend Equivalents under Section 12.5 of the Plan, but
shall be subject to adjustment in accordance with Section 12.2 of the Plan.


3.Vesting. The Award shall vest on the Vesting Date set forth in the Grant
Notice (the “the Vesting Date”); provided that the following shall apply in the
event of Grantee’s termination prior to the Vesting Date:


3.1.
If Grantee’s employment terminates pursuant to Section 6.5.3 or Section 6.5.4 of
the Employment Agreement prior to the Vesting Date and, if applicable, the
conditions in Section 6.9 of the Employment Agreement are satisfied, the Award
shall become fully vested (a) in the case of a termination due to death pursuant
to Section 6.5.3, upon the date of termination, and (b) in the case of a
termination pursuant to Section 6.5.3 (other than due to death) or Section
6.5.4, as applicable, either (i) on the date the release described in Section
6.9 of the Employment Agreement becomes irrevocable, or (ii) if the Company
fails to deliver the release described in Section 6.9 of the Employment
Agreement to Grantee within 14 days after the date Grantee’s employment
terminates, on the date 14 days after the date Grantee’s employment terminates;



3.2.
If Grantee’s employment terminates pursuant to Section 6.5.2 of the Employment
Agreement prior to the Vesting Date and the conditions in Section 6.9 of the
Employment Agreement are satisfied, a prorated portion of the Award (determined
by multiplying the total number of restricted stock units subject to the Award
by a fraction, the numerator of which is the number of days from the Date of
Grant up to but not including the date of the termination of Grantee’s
employment and the denominator of which is one thousand ninety-six (1,096))
shall become vested either (i) on the date the release described in Section 6.9
of the Employment Agreement becomes irrevocable, or (ii) if the Company fails to
deliver the release described in Section 6.9 of the Employment Agreement to
Grantee within 14 days after the date Grantee’s employment terminates, on the
date 14 days after the date Grantee’s employment terminates; and



3.3.
If Grantee’s employment terminates prior to the Vesting Date for any reason not
described in Section 3.2 or 3.3 above, the Award shall cease vesting as of the
date of termination and, if not vested as of the date of termination, shall
immediately be forfeited.



4.Settlement and Transfer of Shares. This Award shall be settled by the Company
by the issuance and delivery of Shares (including by book entry) on the first
business day following the Vesting Date (the “Settlement Date”); provided,
however,



--------------------------------------------------------------------------------



that if the Grantee’s employment terminates for any reason prior to the Vesting
Date and the settlement of the Award constitutes a payment of deferred
compensation upon a “separation from service” within the meaning of Treasury
Regulations Section 1.409A-1(h), the Award shall be settled on the 70th day
following such separation from service. Any issuance of Shares shall be made
only in whole Shares, and any fractional shares shall be distributed in an
equivalent cash amount. Such distributed Shares shall be registered in the name
of the Grantee (or if applicable, the Beneficiaries of the Grantee) and
distributed to the Grantee (or if applicable, the Beneficiaries of the Grantee)
on the distribution date(s) described above. For the avoidance of doubt, if
Grantee’s employment terminates (a) for any reason other than for Cause (as
defined in the Employment Agreement) after the Vesting Date and before the
Settlement Date, Grantee shall remain entitled to receive Shares with respect to
the Award pursuant to this Section 4, and (b) for Cause (as defined in the
Employment Agreement) before the Settlement Date, the Award, whether or not then
vested, shall immediately be forfeited and no Shares shall be delivered.


5.General.


5.1.Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.


5.2.Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Award and the parties hereto shall act in all
matters as if the Grantee was the sole owner of this Award. This appointment is
coupled with an interest and is irrevocable.


5.3.No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Grantee or contract for the Grantee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Grantee or cease
contracting for the Grantee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Grantee and the Company or any of its
subsidiaries.


5.4.Application to Award. In the event any capital stock of the Company or any
other corporation shall be distributed on, with respect to, or in exchange for
shares of Common Stock as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Shares on or with respect to which such other
capital stock was distributed.


5.5.No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.


5.6.Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.


5.7.No Assignment. Except as otherwise provided in this Agreement, the Grantee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.


5.8.Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.


5.9.Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.


5.10.Arbitration.


5.10.1.General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 5.10 and the then most



--------------------------------------------------------------------------------



applicable rules of the American Arbitration Association. Judgment upon any
award rendered by the arbitrator may be entered by any state or federal court
having jurisdiction thereof. Such arbitration shall be administered by the
American Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Las Vegas, Nevada.


5.10.2.Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Grantee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock incentives and buy-sell agreements) provided by the office
of the American Arbitration Association having jurisdiction over Las Vegas,
Nevada. If the parties are unable to agree upon an arbitrator from the list so
drawn, then the parties shall each strike names alternately from the list, with
the first to strike being determined by lot. After each party has used four
strikes, the remaining name on the list shall be the arbitrator. If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.


5.10.3.Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgment if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.


5.10.4.Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Grantee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.


5.10.5.Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.


5.11.Section 409A. The Plan and this Award shall be interpreted in compliance
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (“Section 409A”). In the event that any compensation with
respect to the Grantee’s separation from service is “deferred compensation”
within the meaning of Section 409A, the stock of the Company or any affiliate is
publicly traded on an established securities market or otherwise, and the
Grantee is determined to be a “specified employee,” as defined in Section
409A(a)(2)(B)(i) of the Code, transfer of the Shares covered by the Award shall
be delayed as required by Section 409A. Such delay shall last six months from
the date of the Grantee’s separation from service, except in the event of
Executive’s death. For all purposes of the Award, references herein to
“termination” of Continuous Status as an Employee, Director or Consultant or
other terms of similar import shall in each case mean and require a “separation
from service” within the meaning of Section 409A. Grantee shall have no right
directly or indirectly to designate the taxable year of payment. Until the
transfer of Shares under Section 4 hereof, the Award represents only an
unsecured and unfunded promise to deliver the Shares in the future, and the
rights of the Grantee against the Company shall be only those of an unsecured
creditor.





--------------------------------------------------------------------------------



5.12.Withholding Taxes. The Company has the right to take whatever steps the
Company deems necessary or appropriate to comply with all applicable federal,
state, local, and employment tax withholding requirements, and the Company’s
obligations to deliver shares of Common Stock upon the settlement of this Award
will be conditioned upon compliance with all such withholding tax requirements.
Without limiting the generality of the foregoing, upon the settlement of this
Award, the Company will have the right to withhold taxes from any other
compensation or other amounts which it may owe to the Grantee, or to require the
Grantee to pay to the Company the amount of any taxes which the Company may be
required to withhold with respect to the shares issued on such exercise. Without
limiting the generality of the foregoing, the Committee in its discretion may
authorize the Grantee to satisfy all or part of any withholding tax liability by
(a) having the Company withhold from the shares of Common Stock which would
otherwise be issued on the settlement of an Award that number of shares having a
Fair Market Value, as of the date the withholding tax liability arises, equal to
or less than the amount of the Company’s withholding tax liability, or (b) by
delivering to the Company previously-owned and unencumbered shares of the Common
Stock having a Fair Market Value, as of the date the withholding tax liability
arises, equal to or less than the amount of the Company’s withholding tax
liability.


5.13.Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.


5.14.Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past; (d)
references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.


5.15.Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Award granted under the Plan, future awards that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request Grantee’s consent to
participate in the Plan by electronic means. Grantee hereby consents to receive
such documents delivered electronically or to retrieve such documents furnished
electronically, as applicable, and agrees to participate in the Plan through any
online or electronic system established and maintained by the Company or another
third party designated by the Company.


5.16.Data Privacy. Grantee agrees that all of Grantee’s information that is
described or referenced in this Agreement and the Plan may be used by the
Company, its affiliates and the designated broker and its affiliates to
administer and manage Grantee’s participation in the Plan.


5.17.Acknowledgments of Grantee. Grantee has reviewed the Plan, this Agreement
and the Employment Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement, fully understands all
provisions of the Plan and Agreement and, by accepting the Notice of Grant,
acknowledges and agrees to all of the provisions of the Plan and this Agreement.


5.18.Complete Agreement. The Grant Notice, this Agreement, the Employment
Agreement and the Plan constitute the parties' entire agreement with respect to
the subject matter hereof and supersede all agreements, representations,
warranties, statements, promises and understandings, whether oral or written,
with respect to the subject matter hereof.


5.19.Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.



